 THE BOY'S MARKET, INC., ETC.105The Boy's Markets, Inc. and Food Employers Council,Inc.andRetail Clerks Union,Local 770, Retail Clerks InternationalAssociation and Los Angeles Joint Executive Board of Hoteland Restaurant Employees and Bartenders Unions, AFL-CIO,Party to the ContractVon's Grocery Co. and Food Employers Council, Inc.andRetailClerks Union,Local 770, Retail Clerks International Associ-ationandLos Angeles Joint Executive Board of Hotel andRestaurant Employees and Bartenders Unions,AFL-CIO, Partyto the Contract.Cases Nos. 01-CA-5891 and 01-CA-5913.De-cegnber 17, 1965DECISION AND ORDEROn June 18, 1965, Trial Examiner Howard Myers issued his Deci-sion in the above-entitled proceeding, finding that the Respondents hadengaged in and were engaging in certain unfair labor practices withinthe meaning of Section 8(a) (2) and (1) of the National Labor Rela-tions Act, as amended, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Trial Examiner made nofindings as to whether the Respondents violated Section 8(a) (3), asalleged in the complaint.Thereafter, the Los Angeles Joint ExecutiveBoard of Hotel and Restaurant Employees and Bartenders Unions,AFL-CIO, Party to the Contracts, herein called the Joint Board, filedexceptions to the Trial Examiner's Decision and a brief in supportthereof.The General Counsel filed cross-exceptions, limited to thefailure of the Trial Examiner to find that the Respondents violatedSection 8(a) (3), accompanied by a brief.The National Labor Relations Board 1 has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions andbriefs, and the entire record in this case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner only tothe extent that they are consistent with our Decision and Order herein.The Respondents, The Boy's Markets, herein called Boy's, and Vol-i'sGrocery Co., herein called Von's, are Los Angeles area retail grocerychains, members of the Respondent, Food Employers' Council, hereincalled the Council, which on behalf of its members had, at all timesmaterial herein, a contract with the Retail Clerks Union, Local 770,'Member Brown is not participating.156 NLRB No. 6. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Clerks International Association,herein called Clerks.Thiscontract ran from January 1, 1959, through March 31, 1964,and cov-ered all retail clerks engaged in "retail food, bakery, candy and generalmerchandise"operations.At the time of the execution of this contract,the members of the Council did not have snackbars and thus did notemploy any snackbar employees.However, sometime in 1962, whenthe Clerks noticed snackbars in supermarkets in the Los Angeles area,the Clerks requested the Council to include in forthcoming negotia-tions for a new multiemployer contract the establishment of wage clas-sifications for all the then unrepresented snackbar employees of itsmembers, and the Council agreed. As more fully set forth in the TrialExaminer'sDecision,the negotiations for a new multiemployer con-tract began in January 1963 and culminated in a new agreement onMarch 14, 1964.On February 1, 1964, while the Council and the Clerks were thusengaged,inter alia,in negotiating wage rates for the unrepresentedsnackbar employees on a multiemployer basis, the Joint Board, onbehalf of affiliated unions representing culinary workers in the LosAngeles area,entered into an exclusive bargaining contract with Boy'scovering all snackbar workers of Boy's in four stores in Los AngelesCounty.On March 2, 1964, the Joint Board entered into a similarcontract with Von's covering all snackbar employees of Von's in itsfour stores in Los Angeles County. These Joint Board contracts wereentered into after the Joint Board had organized the snackbar employ-ees of Boy's and Von's, each on a multistore basis, and had established,on the basis of reliable card checks,that the Joint Board representeda majority of the snackbar employees covered by each contract.Prior to the execution of the Joint Board contracts, the Clerks hadobtained authorization cards from snackbar employees at one of Boy'sstores-the Crenshaw store--and,in December 1963, had asserted arepresentative claim for snackbar employees of Boy's by virtue of itsmultiemployer contract and its card showing in the Crenshaw snack-bar department. Boy's refused recognition, contending that the snack-bar employees at all four of its stores should first be recognized; how-ever, Boy's also had informed the Clerks that Boy's would not enterinto a contract with the Joint Board pending conclusion of the Coun-cil's current negotiations with the Clerks.Earlier, in November 1962,the Clerks had also made a demand of Von's that Von's recognize theClerks as the representative of Von's snackbar employees based on theexisting multiemployer contract,but Von's rejected that demand inDecember 1962.The Trial Examiner found, as the amended consolidated complaintalleged, that Boy's and Von's violated Section 8(a) (2) and (1) byentering into the exclusive bargaining contracts with the Joint Board THE BOY'S MARKET, INC., ETC.107covering snackbar employees at a time when real questions concerningrepresentation were pending, arising from the Clerk's requests to rep-resent such employees.In support of his conclusion, the Trial Examiner relied on the factthat the Clerks had claimed recognition as the representative of Von'ssnackbar employees in November 1962.He reasoned that such demandwas a continuing one and also that its vitality was maintained by virtueof the Clerks' subsequent demand in its negotiations with the Council,which represented Boy's and Von's, among others, that its multi-employer agreement under consideration cover such snackbar employ-ees.The Trial Examiner also relied on the fact that, late in 1963, theClerks had informed Boy's that the Clerks represented a majority ofBoy's snackbar employees at its Crenshaw store.He further reasonedthat, even if the Clerks did not make a formal. request of the Councilfor recognition as a representative of snackbar employees, the Clerks'request to negotiate a contract covering the snackbar employees "wastantamount to a demand for recognition," and that the Council's par-ticipation on behalf of Boy's and Von's in the negotiations with theClerks, coupled with Boy's agreement to abide by the outcome of thenegotiations between the Council and the Clerks, established that the"Respondent" actually recognized the Clerks' claim of representation.For these reasons, the Trial Examiner concluded that, in the absenceof a Board determination that the Joint Board was entitled to recogni-tion as exclusive representative of their snackbar employees, Von'sand Boy's were precluded from entering into the contracts with theJoint Board, and by so doing, these Respondents rendered unlawfulassistance to the Joint Board in violation of Section 8(a) (2) and (1).We do not agree.We recognize, as did the Trial Examiner, that, under the Board'sdoctrine established inMidwest Piping c6 Supply Co., Inc.,63 NLRB1060, an employer faced with conflicting claims of two or more rivalunions which give rise to a real question concerning representationmay not recognize or enter into a contract with one of these unionsuntil its right to be recognized has finally been determined under thespecial procedures provided in the Act.However, it is also establishedlaw that an employer does not violate the Act by extending recognitionto one of the competing unions where the rival union's claim is clearlyunsupportable or specious, or otherwise not a colorable claim. In suchcircumstances, there is no real question concerning representation ofemployees 2We agree with the Joint Board's contention that the Clerks' claimto represent the snackbar employees did not give rise to a genuine2 See e.g.William Penn Broadcasting Company,93 NLRB 1104, where the Board dis-missed an 8(a) (2) complaint based on theMidwest Pipingdoctrine because the GeneralCounsel failed to show that the rival claim was inanappropriate unit. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion concerning representation. In our opinion, that claim wasclearly unsupportable and not cognizable as a colorable claim.Exceptfor Boy's snackbar employees at its Crenshaw store, the Clerks did nothave authorization cards from any of the snackbar employees, andthe Clerks never professed that it had. The Clerks' claim, made bothupon Von's and the Council, rested essentially on its multiemployercontract with the Council. That multiemployer contract, however, didnot cover any snackbar employees, as was expressly determined by theBoard iri a case issued in September 1963, several months before theexecution of the Joint Board's contracts, the validity of which are inissue in this case .3Moreover, with respect to the Council's so-called recognition of theClerks for snackbar employees, it does not affirmatively appear thatthe Council was authorized by Boy's or Von's to represent them in bar-gaining for such employees.We also note that, although the Councilentered into a contract with the Clerks covering snackbar employees,the contract expressly excluded from coverage the snackbar employeesof Boy's and Von's.As for the Clerks' alleged separate claim to represent the snackbaremployees at Boy's Crenshaw store, this claim must be viewed in thelight of the Clerks' admittedly larger and encompassing claim to rep-resent all the snackbar employees on a multiemployer basis.We findthat the lesser claim was but part of the larger claim; that the Clerksdid not assert the lesser claim as a separate independent claim, andthat Boy's so understood.With respect to Boy's assurance to the Clerks that it would not enterinto a contract with the Joint Board pending conclusion of the currentnegotiations between the Clerks and the Council, we hold that Boy'swas imder no legal obligation to withhold recognition from the JointBoard once that Union had established its majority, absent a rivalclaim which would itself raise a real question concerning representa-tion.And, as already indicated above, the Clerks never did raise sucha question.For all the foregoing reasons, we find, contrary to the Trial Exam-iner, that the Clerks did not by any of their claims raise a real questionconcerning representation sufficient to preclude Boy's and Von's fromentering into the contracts with the Joint Board.Accordingly, weshall dismiss the 8(a) (2) allegation of the complaint.As the remaining 8 (a) (3) and (1) allegations depend upon a find-ing that there was an 8(a) (2) violation, a finding which we are notmaking, we shall dismiss the complaint in its entirety.S SeePigglyWiggly California Company,144NLRB 708. There,the Board held thatthe identical multiemployercontract involved in the instant case did not cover snackbaremployees and thus was not a bar toa petition of the Culinary Workers Unionseekinga unit limited to snackbar employeesat one of tworetail supermarketsof the individualemployerinvolved whowas a memberof the Council. THE BOY'S MARKET, INC., ETC.109[The Board dismissed the complaint.]ME31BERBROWN took no part in the consideration of the above Deci-sion and Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed in Case No.21-CA-5891 onApril 14 and 21, 1964, respectively, by Retail Clerks Union, Local 770, Retail ClerksInternational Association,herein called Local 770, and upon a charge and an amendedcharge in Case No. 21-CA-5913 duly filed by Local 770 on April 21 and Septem-ber 21,respectively,the General Counsel of the National Labor Relations Board,herein respectively called the General Counsel1and the Board, through the RegionalDirector for Region21 (LosAngeles, California),issued a consolidated complaint,dated September 24, 1964,2against The Boy's Markets,Inc. (herein called Boy's),Von's Grocery Co. (herein called Von's), and Food Employers Council,Inc. (hereincalled the Council),3 alleging that Respondent has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8(a) (1), (2),and (3)and Section 2(6) and(7) of the National Labor Relations Act, as amendedfrom time to time,61 Stat.136, herein called the Act.Copies of the charges,the order of consolidation,the consolidated complaint, andnotice of hearing were duly served upon Boy's,Von's, the Council,and upon LosAngeles Joint Executive Board of Hotel and Restaurant Employees and BartendersUnion,AFL-CIO (herein called Joint Board),a party to certain written collective-bargaining contracts.Copies of the order of consolidation,consolidated complaint,and notice of hearing were duly served upon Local 770.On October 6, 1964,the Joint Board duly filed an answer; on the same day Boy's,Von's, and the Council duly filed a joint answer.Each answer denied the commis-sion of the unfair labor practices alleged.Pursuant to due notice a hearing was held from November 24 through 27, 1964, atLos Angeles,California,before Trial Examiner Howard Myers.Each party wasrepresented by counsel and participated in the hearing.Full and complete oppor-tunity was afforded the parties to be heard,to examine and cross-examine witnesses,to introduce evidence pertinent to the issues,to-argue orally on the record at the con-clusion of the taking of the evidence, and to file briefs on or before December 21,1964.4Each party filed a brief and each brief has been carefully considered.Upon the entire record in the case and from his observation of the witnesses, I makethe following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS OPERATIONSBoy's, a California corporation,has its principal offices in Pasadena,California, andis engaged in the operation of a chain of retail stores and supermarkets in Los AngelesCounty, California.Boy's annual sales exceed$500,000 and its annual out-of-Statepurchases of goods and products exceed $50,000.Von's, a California corporation,has its principal offices in El Monte, California, andis engaged in the operation of a chain of retail stores and supermarkets in Los AngelesCounty, California.Von's annual gross sales exceed $500,000 and its annual out-of-State purchases of goods and products exceed $50,000.The Council is a nonprofit California corporation composed of employer-membersengaged in the retail food market business in southern California. Since about 1941,the Council has bargained collectively for its members and has negotiated mastercollective-bargaining agreements with Local 770.Members of the Council annuallypurchase goods and products valued in excess of$2 million from points located out-side the State of California.Boy's and Von's are,and during all times material were, members of the Council.'This term specifically includes counsel for the General Counsel appearing at thehearing.2 On the same day, the said Regional,Director issued an order consolidating,for thepurposes of hearing, the above-numbered cases. .2 Conjointly,Boy's, Von's,and the Council are referred to herein as Respondent.4At the request of counsel the time to file briefs was extended to January 25, 1965. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing facts, it is found, in line with established Boardauthority, that Boy's, Von's, and the Council are engaged in, and during all timesmaterial were engaged in, business affecting commerce within the meaning of Section2(6) and (7) of the Act and that their business operations meet the standards fixedby the Board for the assertion of jurisdiction.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 770 and the Joint Board are labor organizations admitting to membershipemployees of Boy's, Von's, and of the employer-members of the Council.III.THE UNFAIR LABOR PRACTICESA. PrefatorystatementAt all times material Boy's and Von's have been, and still are, members of theCouncil, an association of employers who are engaged in the retail food marketbusiness in southern California.Since about 1941, the Council has negotiated, on behalf of certain of its members,master collective-bargaining agreements with Local 770; one such agreement was ineffect from January 1, 1959, through March 31, 1964.Although said 1959-64 agree-ment contained no specific classification of "snack-bar employees" or "take-out foodemployees," it contained a provision covering all retail clerks engaged in "retail food,bakery, candy and general merchandise" operations.In recent years, various supermarkets in the Los Angeles area have established intheir stores counters which sell, at retail, food which is designed for consumptioneither at or soon after the time of purchase. In certain cases, the consumption offood takes place within the store itself or right outside the store in a patio area. Inother cases the food is cooked or prepared at the counters and wrapped for customerswho take it from the premises for consumption elsewhere. In either event, the foodappears to be intended for consumption sooner than the other items sold at thesupermarket.The employers and union representatives who are involved in this controversy haveestablished a certain parlance in describing the aforesaid operations.Thus, an opera-tion which handles food for consumption on the premises of the supermarket is calleda "snack bar," and an operation which handles food for consumption off the premisesof the supermarket is called a "take-out food" operation or "prepared food" operationand an operation which prepares both types of food is called a "combination"operation.Early in 1962 when Lois McKinstry, executive administrator of Local 770, firstnoticed prepared takeout food sections in supermarkets in the Los Angeles area andthat the employees there involved were not members of any labor organization, sheimmediately contacted Robert Giesick, business manager of the Joint Board, in anattempt to conduct an organizational drive among those employees to be conductedjointly by the Joint Board and Local 770.In furtherance of her attempt to organize the aforesaid snackbar employees,McKinstry met on several occasions with Giesick and with other union officials notconnected with the Joint Board in an effort to work out the details with respect towhich group of employees should ultimately be represented by Local 770 and whichshould ultimately be represented by the proper affiliate of the Joint Board.When theCulinary Union, an affiliate of the Joint Board, took the position that if any personemployed at the snackbars "sold any food for consumption on the premises-even acup of coffee," it was going to assert jurisdiction over those employees, Local 707abandoned all thought of conducting a joint campaign with the Joint Board.5Late in 1962 McKinstry noticed that in various Von's markets there had beenestablished prepared-food sections in conjunction with the snackbars.At that timeLocal 707 was in discussion with top officials of the Council preparatory to enteringinto negotiations looking toward a new bargaining contract.During said discussionsthe snackbar problem at Von's "was brought up and it was determined to hold up anydecisionwith respect to this matter in abeyance until the parties got into bargainingnegotiation sessions."5 It was Local 770's contention that those employees who handled takeout food werewithin Its jurisdiction.This contention was based on the fact that "this type of mer-chandise was handled by delicatessen clerks" who were covered by the then-existingLocal 770 contract with the Council. THE BOY'S MARKET, INC., ETC.111Under date of November 23, 1962, Local 770 wrote Von's as follows:It has been called to our attention that certain employees working in the pre-pared foods take-out bar at several of your locations have failed to becomeLocal 770 members within the required time, in accordance with our agreement.Since the employees sell food for consumption off the premises, they areentitled to be paid according to the Retail Food Agreement.If any of the employees working in the above-mentioned department handleonly food for consumption on the premises, we will be pleased to discuss thismatter with you.Under date of December 4, Von's replied to the aforesaid Local 770 letter asfollows:This letter is to acknowledge receipt of your letter of November 23; at the sametime, it isalso intended to inform you that we are in total disagreement with thecontents therein.The functions and duties of our Fountian and Snack Bar employees do notnow, nor have they at any other time, come under the terms or the jurisdiction ofthe Retail Clerks Food Agreement.Commencing in January 1963 and ending in March 1964, the Council and Local770 held 79 bargainingsessionswhich culminated in a 5-year contract between theparties.The meetings which were held between January and August 1 were sporadic innature.At these meetings some discussion was had regarding whether snackbaremployees should be covered by any agreement which might be entered into. TheCouncil took the position that those employees should not be covered and Local 770took the contrary position. In fact, Local 770 claimed "wall-to-wall and ceiling-to-floorjurisdiction in the stores."Commencing with the August 1 meeting more detailed discussions took place at thebargainingconferences concerning snackbar and takeout operations.C It was at thismeeting that De Silva submitted a written proposed recognition clause which indicatedthat Local 770 was seeking to have covered in any contract which may be reached,allnonsupervisory personnel of the stores represented by the Council, save thosepersons covered by the then-existing contract between the Culinary Workers Union 7and the employers in question. Fox rejected the proposal, stating that the employerscould not pay snackbar employees the rate of pay Local 770 was demanding. De Silvareplied that he was willing to negotiate a wage scale commensurate with the Culinarycontract.Thereupon discussion turned to other contractual matters.On August 3 the parties again met at which time Local 770 presented a revisedrecognitionclause for the Council's consideration.The parties were apparently inagreement that the snack or takeout food employees were to be covered by any agree-ment reached by the Council and Local 770. The discussion at this meeting relatingto said employees centered around the rate of pay they should receive and how theunit shouldbe defined insofar as it affected those employees who handle food whichmight conceivably be ordered for on-the-premises consumption and/or be consumedoff the premises.Local 770 took the position that it had jurisdiction of all employeeshandling food for off-premises consumption and offered to exclude from coveragein any agreementreached those employees who were then covered by the CulinaryWorkers' contract.At the August 3 meeting, referred to immediately above, De Silva dictated, in thepresenceof the Council's representatives, the following memorandum:Persons employedin snackbars who areengagedin any combination ofpreparationand sale of food for onand off premisesconsumption shall becomemembers of the bargaining unit, and the wage rate for such employees, whosework is primarily in the preparation and sale of food for on-premises consump-tion,shall be covered by the terms and conditions of the collective bargainingagreementwith the undersigned Union and the wage rate shall be negotiatedbetweenthe parties.Failure of the parties to arrive at a mutually agreeable9The Council was generally represented at the bargaining meetings by Robert K. Fox,itspresident, John Bacon and Joseph McLaughlin, its legal counsel ; the Union byJoseph De Silva, its president, Lois McKinstry, its executive administrator, as well asDe Silva's assistant, Hugo Morris, its research director, and Kenneth Al. Schwartz, itslegal counsel.From time to time other persons implemented the foregoing named in-dividuals.De Silva was the spokesman for Local 770 and Fox was the spokesman forthe Council.7The affiliate of the Joint Board directly involved in this proceeding. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage rate shall entitletration under Article __ for the purpose of establishing the appropriate wagerateand the decision of the arbitrator shall be binding.After the above had been transcribed, copies thereof were handed to the Council'srepresentatives and discussion then was had with respect thereto.No agreement,however, was reached.Three days later, on August 6, the parties again met.At thismeeting,Local 770submitted a revised proposed recognition clause.The provision excluding from thecoverage of any contract reached reads:Persons for the period they are covered by anexistingor successor contractbetween the undersigned Employer and the Culinary Workers Union, who per-form in snack bars services exclusively relating to on-premises consumption offood and beverages.According to the credited testimony of Hugo Morris, research director of Local770, the following took place with respect to the recognition clause proposed byLocal 770 at the August6 meeting:There was a discussion about the August 6th document which was given out atthe beginning of the meeting, and Fox made comments about various aspects ofitnot relating to the issue here, and then, toward the end of the negotiations,Mr. DeSilva said that with regard to snack bars, et cetera, he would negotiate arate for a combination take-out and snack bar work. There had been discussions,as I mentioned, through this whole period-and I think on this day as well-about how you might draw a line of demarcation between take-out foods andsnack bar, purely snack bar operations, and it was in the connection that thisdiscussiontook place about negotiating new rates for this kind of work.At themeetingheld on August 8, Fox, in the presence of the representatives ofLocal 770, dictated to his secretary a two-page memorandum of his understandingof what the parties had agreed upon up to that date. The parties, after copies of Fox'smemorandum had been given those attending the meeting, discussed the contentsthereof at length.The discussion mainly centered around the line of demarcationto be established regarding the inclusions and exclusions of employees handling on-premises food consumption and those handling off-premises food consumption.At the next meeting, held on August 14, De Silva dictated to the secretary attendingthe meeting,and inthe presence of the Council's representative, a short memorandumreflecting his understanding of what the parties had agreed upon.The memorandumreads asfollows:Culinary workers who handle items for on-the-premises consumption only andemployees of culinary departments handling items of a supplementary nature tobe consumed [off premises]in conjunctionwith such snack baritems as sand-wiches, hot dogs, doughnuts, and other snack bar items, provided that wheresuch departments have an off-sale section where the sale of such items is desig-nated for off-the-premisesconsumption, the employees of said department shallbe paid the delicatessenrate asoutlined in this contract, or, where warranted, acombination rate, and in that event said employees shall be members of the bar-gaining unit.The above-quoted clause, after such discussion had been had and some revisionsmade,8was accepted by the parties.At the August 15meeting,the Council presented a two-page "typed-up result of[the parties']negotiationsto date."Paragraph 3 thereof, which defines, the personsnot to be covered by any agreement reached, reads as follows:CulinaryWorkers who handle items for on-the-premises consumption only,and also employees of culinary departments handling items of a supplementarynatureto beconsumedoff the premises, in conjunction with such snack baritems as sandwiches, hot dogs, doughnuts, and other snack bar items, providedthat where such departments have an off-sale section where the preparationof suchitemsis primarily intended for off the premises consumption, the employ-ees of said section shall be members of the bargaining unit and shall be paid thedelicatessen rate as outlined in this contract, or where warranted, a combinationrate and different hours shall be negotiated or arbitrated, if necessary, under thearbitration provisions of this agreement.8 The modifications of De Silva's original memorandum are indicated on General Coun-sel'sExhibit No. 19. THE BOY'S MARKET, INC., ETC.113Although the parties met, from time to time, between August 15 and October 15,negotiations regarding the matter respecting the snackbar takeout food operations wasvery rarely discussed.In fact, the other provisions of a new collective-bargainingagreement were the main topic of discussion at the meetings held between the afore-mentioned dates.At the meeting held on the latter day, Fox, according to Morris'credited testimony, made the following comments relative to the snackbar takeoutfood operations:Mr. Fox said that the language was really inadequate because it presentedcertain problems for the employers because of the lines of demarcation thatwere drawn; that the employers needed greater flexibility in having people notbe restricted in the handling of merchandise so that the employers could be freeto sell all kinds of merchandise in all ways and there was-TRIAL EXAMINER: Do you mean in the snack bar?The WITNESS: Snack bar, take-out food, and who would handle which.TRIAL EXAMINER: In other words, Mr. Fox took the position that the employersthought that they couldn't have one group of employees just handling on-premisesmerchandise and another group handling off-premises merchandise?No lengthy discussion relative to the snackbar takeout food operations was engagedin at any of the numerous meetings of the parties held between October 15 andJanuary 27.At the January 27 meeting, lengthy discussion was had relative to De Silva's pro-posal "that all of the employees be in the Retail Clerks' unit so that there would notbe the problem of drawing such a line [of demarcation]" and with De Silva's furthersuggestion that the parties agree to pay the snackbar takeout food operators the rateof pay they were receiving under the then existing Culinary Workers' contract pluswhatever fringe benefits the employees would receive under the contract which maybe reached by the Council and Local 770.According to Morris' credited testimony, the following also took place at the meet-ing referred to immediately above:we talked about the Culinary Union contracts and snack bars further, and Foxsaid something about the Culinary Workers having fifteen cents over the pastfive years in wage increases and about a similar amount in fringe benefit increasesover the same five-year period, and he said something to the effect that DeSilvacouldn't exist-couldn't stand to negotiate conditions on that level, and Mr.DeSilva said something-to the effect that he was prepared to negotiate rates forsnack bars which were competitive and, again, asked for copies of the CulinaryWorkers' contracts so that they could be analyzed.so that we'd know exactlywhat Fox was talking about when he talked about the conditions.At the meeting held on the following day, January 28, Fox handed Morris fiveCulinaryWorkers Union contracts pursuant to De Silva's January 27 request.De Silva, in Fox's presence, then instructed Morris to analyze the cost factors of saidcontracts.According to Morris' credited testimony, the following then ensued:... Mr. DeSilva said at that time something to Fox to the effect of, "Now, don'tgo out and sign up all the unsignedsnack bars of the Culinary Workers whilewe're here talking about conditions for them... And Fox said something to theeffect of, "Don't be silly," or, "Don't worry," or something like that.Between the January 28 meeting and the next one, held on February 14, Morrissought the aid of John Bacon, Fox's assistant, "in pinning the figures down to preciseamounts that could be looked at in chart form to evaluate the cost elements in theCulinary Workers' contracts."On February 14, Morris, Bacon, and some other negotiators met with De Silva andprepared a chart which depicted the cost factors contained in the aforesaid CulinaryWorkers contracts .9At the February 24 meeting, the following proposal was submitted 10 and discussed:SNACK BAR OPERATIONSA.Where the employer has a snack bar serving on-premises food only it shallbe exempt from the Agreement.B. In instances where the employer offers food for off-premises consumptionfor sale, and where the cash value of such off-premises merchandise that is soldis equal to, or greater than the value of on-premises merchandise, the contractshall apply to the entire operation and a combination rate shall be negotiated.6 This chart was originally prepared by Morris but "amended by suggestions from Mr.Bacon as to where it might be in error."10The record does not indicate who submitted this proposal. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Where the employer offers for sale hot foods for off-premises consumption(as distinguished from a standard service delicatessen operation) the contractshall apply and the general merchandise rates will be in effect.D. The Food Clerk rate shall apply to what is generally recognized as standardservice delicatessens, as distinguished from so-called hot food operations. (Seeabove.)Either on February 26 or 27 Fox submitted to De Silva the following memorandumdated February 26:To: Joe DeSilvaFrom: R. K. FoxRe: Take-Out Food Problem1.Other than those currently under a labor contract, union jurisdiction shallbe extended to snack bars operating solely as such, as well as to snack bars com-bined with take-out food operations, and take-out food operations operatingsolely as such.2.For employees employed exclusively in snack bars, the box boy rates shallapply.The only fringe benefits that shall be applicable to such employees arethe medical and hospitalization plan and the dental plan. Split shifts and shortshifts shall be permissible, and holiday, Sunday and night premiums shall not beapplicable.3.Where a take-out food operation is combined with a snack bar as an adjunct,or secondary to the snack bar, and where employees work in both the take-outfood and snack bar, a combination rate 12th ¢ above that of the box boy shallapply to such combination workers.As in # 2, above, split and short shifts shallbe allowed and night, holiday, and Sunday premiums shall not be applicable.4.Where an employee works exclusively in a take-out food operation handlingand sellingnonpackaged foods, whether hot or cold, the new general merchandiserate shall apply to such employees as well as all other terms and conditions ofthe foodagreement.A collective-bargaining agreement was finally arrived at after the following, accord-ing to Morris' credited testimony, has transpired:On March the 3rd there was an extensive discussion, a full negotiation session,concerning this matter in an attempt to determine what rates of pay and fringebenefits should be paid to employees of these various operations, and at thatpoint discussions took place about three kinds of operations, about a purelysnack bar operations, a combination snack bar and take-out food operation, anda take-out food operation and delicatessen combined, and I recall a chart on theboard and attempts to delineate the types of food handled by each; even whenthe jurisdictional problem was solved at that point and they were regotiatingfor all of these people under the Retail Clerks' contract, there still remained theproblem of determining the wage rate to be applied to the different kinds ofwork that were to be performed, and that was discussed extensively on March 3rdand all day on March 9th-at least part of the day-and, finally, on March 9thafter, I think, five or six drafts of language, language was completed whichappeared in the March 14th, 1964, document that was signed by the parties.The collective-bargainingagreementultimately agreed to by the parties containsthe followinglanguage:Article I. B.Food Markets Segment Exclusions:Excluded from the segment for food markets are:3.Persons presently under a collective bargaining agreement with CulinaryWorkers Union, or persons employed in a complete restaurant.Article VI.WagesT.1.Where a snack bar is exclusively a snack bar the box boy rates shallapply.The box boy rates shall also apply where there is a combined snack barand take-out food operation, provided that the monthly sales volume of thetake-out food operation does not exceed two times the monthly sales volume ofthe snack bar ....2.Where there is a combined snack bar and take-out food operation, andwhere the monthly sales volume of the take-out food operation exceeds twotimes the monthly sales volume of the snack bar, a combination rate of $2.25shall apply .... THE BOY'S MARKET, INC., ETC.1153.The new general merchandise rate shall be applicable when the Employeroperates a service delicatessen, a take-out food operation alone, or a combina-tion service delicatessen and take-out food operation . . . . It is intended thatParagraph 2 shall apply to what is a combination snack bar take-out food opera-tion, and Paragraph 3 to what is either a service delicatessen, take-out foodoperation alone, or a combination service delicatessen and take-out foodoperation ...._B. The pertinent facts relative to Boy'sBoy's operates snackbars at some of its markets which sell food for on-premisesand off-premises consumption.One such snackbar is located in Boy's 3670 CrenshawBoulevard, Los Angeles, store."In either September or October 1963, Paul Meister, a Culinary Workers organizer,and another Culinary representative called upon Ida Freed, Boy's personnel manager,and informed her that the Culinary Workers represented "a great portion" of Boy's"snack bar and take-out foods" employees. Freed replied that the Culinary Workers"would have to have all of them before `she' could discuss [any negotiations] withthem."In November 1963 Meister informed Freed that he had all the snackbar employeessigned up.Later that month Meister went to Freed's office, accompanied by the same repre-sentative who had been with him at the September or October 1963 meeting withFreed, and again informed Freed that the Culinary Workers represented all theBoy's snackbar takeout food employees and that he would like her to sign a contract.When Freed replied, "There would have to be a card check to prove that [the CulinaryWorkers] had all of the people," Meister said that was "fine." 12While the foregoing Meister-Freed meetings were taking place, not only were theabove-described Council-Local 770 negotiating meetings taking, place, but Local 770was openly soliciting the Boy's Crenshaw store snackbar employees to join that orga-nization; viz, in late September or early October 1963, C. Gus De Silva, the generalrepresentative of Local 770 and a brother of Joseph De Silva,13 together withRobert L. Madray, a Local 770 field representative, went to the Crenshaw store,because the snackbar had been remodeled and as a consequence thereof some mem-bers of Local 770 had been laid off and were replaced by nonmembers.While atthe store, Gus De Silva and Madray asked the girls who were operating the snackbarif they wanted to join Local 770.In the latter part of November or the forepart of December 1963, Gus De Silvaand Madray met with Freed in her office.Madray testified that:He and De Silvaeach told Freed that Boy's Crenshaw store's snackbar employees were covered bythe then existing Local 770 contract; in addition, Local 770 had obtained signedmembership applications from all the snackbar employees of that store; 14 he andDe Silva were there to negotiate a contract; Boy's should "not sign a contract withanybody [else] because we have the people"; Boy's and Local 770 had always enjoyedgood, friendly relations and hence he did not believe an election was necessary toestablish Local 770's majority status; and Freed replied that she would report thematter to her superiors and would then advise him and De Silva what decision, ifany, was reached regarding Local 770's claim of majority status.Regarding the meeting referred to immediately above, Gus De Silva testified,"Ida Freed agreed with us that she would permit or allow one or two employees thatwas handling the chickens and spare ribs to come into our jurisdiction until suchtime as a new contract was negotiated or concluded, because [the Council and Local"The employeesof this snackbar are the only Boy's employees here involved.12At that time Boy'semployed abouteight snackbaroperatorsat its Crenshaw store.There werereceivedin evidence five cardsexpresslydesignatingthe Joint Board (theCulinary Workers isan affiliateof the JointBoard)to representthe signersthereof forthe purposes of collective bargaining.Claire Aubry's (nee Mercadel)card is dated Sep-tember13, 1963; Karal Coon's is dated September14, 1963; S. E. Thompson's is datedSeptember18, 1963; AmeliaMarsh's isdated September 23, 1963; and Jeanette Hill's(nee Howell)is dated December 13, 1963.Is For the purposeof brevity, Joseph De Silva willbe referredto herein as De Silvaand his brotheras Gus De Silva.14There were received in evidence five cardsexpresslydesignatingLocal 770to representthe signers thereof for the purposesof collectivebargaining.Thompson's,Marsh's, andAubry's cardsare datedOctober2, 1963, and Hill's andCoon's are dated October 3.217-919-66-vol. 156-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD770] would negotiate some kind of a wage scale for this type of work"; that Freedalso agreed to leave the other snackbar employees "alone until we concluded thefood industry contract"; and that after a Council-Local 770 contract had beenarrived at the parties "would get together and see what they had negotiated withthe Food Employers Council."LoisMcKinstry, executive administrator of Local 770 and De Silva's assistant,testified that:She supervises the field agents and department heads, attends nego-tiatingmeetings, interprets contracts, handles contract disputes and grievances; ineither November or December 1963, as a result of a telephone call she had receivedfrom a Boy's Crenshaw store's snackbar employee informing her that "the CulinaryWorkers Union was in the store," she telephoned Freed and reminded her that nego-tiationswere then in progress between the Council and Local 770 and with respectto Boy's Crenshaw store's snackbar employees; she then told Freed, "We representedthe employees and that we would present out representation," and Freed replied thatshe would wait until the conclusion of the Council-Local 770 negotiations beforeproceeding further and hence it was not necessary for Local 770 to present proof ofitsmajority status at that time; then Freed, to quote from McKinstry's testimony,"agreed that, while the Culinary had contacted the people, there would be no con-tract signed since we were in negotiations and her company was being representedby the Food Employers Council."McKinstry further testified that a Boy's Cren-shaw store snackbar employee telephoned her in or about March 1964, and informedher that Freed had indicated to the snackbar employees that Boy's had signed acontract with the Culinary Workers Union covering the snackbar employees; andshe instructed Gus De Silva and Madray to see Freed immediately and ascertainwhether her telephone report was correct and when Gus De Silva and Madrayreported that such a contract was in existence, she telephoned Freed and the follow-ing conversation was had:I said to Mrs. Freed that she had agreed not to sign a contract with the CulinaryWorkers Union inasmuch as we were in negotiations. She said to me that shewas not the employer, that she did not sign the contract personally, and I said,"Mrs. Freed, when I talked to you you represented the company and I took youat your word."Freed testified that in the forepart of September 1963, Gus De Silva and Madraycalled upon her regarding the discharge of Neal Nutzman, a Crenshaw store snack-bar operator and a Local 770 member, that after the nutman had been disposed ofGus De Silva and Madray "mentioned that they had given some cards to theemployees and talked to them, but they did not tell me that they had them signedand all of the people signed them"; and that at no time prior to April 1964 didMcKinstry tell her that Local 770 had received signed authorization cards from anysnackbar employee.In the light of my observation of the conduct and deportment of Freed, Madray,McKinstry, and Gus De Silva while they were on the witness stand, ' and after avery careful scrutiny of their testimony, I find Madray's, McKinstry's, and Gus DeSilva's versions of their respective conversations with Freed, as epitomized above, tobe substantially in accord with the facts.This finding is based mainly, but notentirely, on the fact that Madray, McKinstry, and Gus De Silva each impressed meas being one who is careful with the truth and meticulous in not enlarging his or hertestimony beyond his or her actual memory of what was said and what was done.On the other hand, Freed gave me the distinct impression that she was studiouslyattempting to conform her testimony to what she considered to be in the best inter-ests of Boy's and the other Respondents.15Under date of January 8 the Joint Board wrote Boy's that it represented "themajority of the unrepresented employees employed in the snack bar of The Boy'sMarkets, Inc., located within Southern California."The letter concluded with arequest for recognition as the collective-bargaining representative of the employeesin the above-mentioned unit and for a meeting for the purpose of negotiating abargaining contract.After the receipt of the forementioned Joint Board letter, Boy's hired the account-ing firm of J. R. McKnight & Associates to conduct a card check.3sThisis notto say that at times Madray, McKinstry, and Gus De Silva were not con-fused on certain matters or that there were not variations in their objectivity and con-vincingness.But it also should be noted that the candor with which each of themadmitted,during their searching examinations,that they could not be certain as to dates,times, or the exact words used,only serves to add credence to what a careful study oftheir testimony shows what they honestly believed to be the facts. THE BOY'S MARKET, INC., ETC.117Under date of January 14, 1964, Winston R. Grein of the McKnight firm wroteBoy's as follows: 16In response to your request I arrived at your office at 10:00 a.m. this morningto perform a card check.You gave me a sheet of paper with twenty one namestyped thereon.Mr. Meister of the Los Angeles Joint Executive Board of Hoteland Restaurant Employees and Bartenders Unions, AFL-CIO, gave me a groupof cards which represented requests by certain of your employees to join hisunion and designate it as their collective bargaining representative.I went into an adjoining room and compared the names on the cards with thenames appearing on your list and found that seventeen of the twenty-one employ-ees listed had asked to have the Los Angeles Joint Board AFL-CIO Hotel andRestaurant Employees and Bartenders Union of Los Angeles designated as theircollective bargaining representative.The signatures appearing on the cards presented by the Union were comparedwith the signatures appearing on the employees W-4s and found to be the same.Please let me know if I can be of further assistance in this matter.A 5-year union-security collective-bargaining agreement, effective as of February 1,1964, was entered into by Boy's and the Joint Board covering the snackbar operatorswithin the jurisdictional areas of the various organizations comprising the JointBoard.Sometime in February 1964 a representative of the Culinary Workers telephonedFreed and informed her that the employees covered by the foregoing Joint Board-Boy'scontract had not paid their dues and asked her what she intended to do about it.Freed replied that was a matter the Culinary Workers had to take care of.In the forepart of April 1964 Freed informed Boy's Crenshaw store snackbaremployees Lee, Hill, Aubry, and Coward that they were, as of February 1, in theCulinary Union.When the employees asked Freed whether the contract providedfor a pay raise she replied that she had not read the contract thoroughly but a rep-resentative of the Culinary Workers would come to the store soon and explain theterms of the contract to them.Lola Lee then asked Freed "if we hadn't signeda card, would we still be in [the Culinary Union]," Freed replied in the affirmative,adding that all the snackbar employees were in the Culinary Workers because amajority of those employees had signed Culinary Workers membership applicationcards.About 2 weeks after the conversation between Freed and the snackbar employees,referred to immediately above, Meister and a female representative of the CulinaryWorkers appeared at the Boy's Crenshaw store and the female representative toldLee,Hill, and Aubry, to quote from Lee's credible and undenied testimony, "Itwould only be $5.00 to join the Culinary if we all go in as a group, but if we waituntil later, it would be more, and. . . that Mrs. Freed had given her the authorityto give us termination papers if we didn't sign." 17C. The Joint Board's claim of majority status at Von'sAs shown above, Local 770, under date of November 23, 1962, wrote Von'sregarding the failure of certain employees working at various Von's prepared foodtakeout snackbars to become Local 770 members in accordance with the then-existing Council-Local 770 contract. In its reply, dated December 4, 1962, Von's tookthe position that "the functions and duties of our Fountain and Snack Bar employeesdo not now, nor have they at any other time, come under the terms or the jurisdictionof Retail Clerks Food Agreement."During all times material, Von's has had four Los Angeles area stores operatingsnack or takeout food bars covered by the geographical jurisdiction of both the JointBoard and Local 770.These are: store number 4, located in Monterey Park; andstores numbers 10, 15, and 18, located in the city of Los Angeles.The Monterey16A copy of this letter was forwarded to Meister of the Culinary Workers.14As far as the record discloses,the only snackbar employee who paid any money to theJoint Board was Aubry. At the time the Joint Board contract was entered into, fiveof the eight Boy's Crenshaw store snackbar employees had signed Local 770 authorizationcards.In addition, Faustina Brinson, the girl who handled the barbecued chicken opera-tion and who, pursuant to the September or October 19G3 verbal agreement betweenFreed, Gus De Silva, and Madray, was put under the then existing Council-Local 770bargaining agreement, was a member in good standing in Local 770 at the time of theexecution of the Joint Board-Boy's contract of February 1, 1964. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore and the Los Angeles store number 15 always have operated snackbars whichserve prepared food exclusively for on-the-premises consumption, whereas storenumber 18 always has operated a combination on-premises and off-premises snackbar.Von's snackbar employees work exclusively behind the snackbars and other storeemployees very rarely-in fact, only in cases of emergency-perform any snackbaroperations.Von's snackbar employees receive a lower rate of pay than other store employeesand, except for holiday premium pay, they receive different fringe bentfits.Under date of January 10,1964, the Joint Board wrote Von's as follows:You are hereby advised that the Los Angeles Joint Executive Board of Hoteland Restaurant Employees and Bartenders Unions, AFL-CIO represents themajority of the snack bar employees employed in Von's Markets within thejurisdiction of the Los Angeles Joint Executive Board.We request a meeting be scheduled for the purpose of negotiating anagreement.Upon receipt of the above-quoted letter, Kenneth L. Doyle, Von's director ofindustrial relations and personnel, forwarded it to the Council for handling.TheCouncil then requested Charles L. Lang, a public accountant, to conduct a card check.Under date of January 22, 1964, Lang wrote the Council as follows:At the request of the Food Employers Council, Inc. we have made an exam-ination of a list of employees and authorization cards of the Von's Grocery Co.,snack bars.We submit the following as a result of our examination:1.Vons Grocery Co., submitted a list of twenty-three employees.2.Los Angeles Joint Executive Board of Hotel and Restaurant Employeesand Bartenders Unions AFL-CIO submitted seventeen authorization cards.3.There were thirteen authorization cards verified to the list ofemployees4.The total verified authorization cards submitted was 56.5% of theemployees list.Under separate cover we are returning your list of employees.Upon the receipt of Lang's letter, Melvin Dauber, a labor relations associate inthe Council's employ, notified Doyle that the "Local Joint Board had a majority rep-resentation of [Von's] culinary employees and that we ought to enter into negotia-tions with them."Thereupon, negotiations were entered into which were concludedby the execution of a union-security clause collective-bargaining agreement, datedMarch 2, 1964. Said agreement, like the Boy's-Joint Board agreement, dated Febru-ary 1, 1964, covers "all culinary operations now or hereafter owned and operated bythe Employers which are within the jurisdiction of the Unions."D. Concluding findingsIt is well-established Board law, under theMidwest Pipingdoctrine,18 asreiteratedinNovak Logging Company,119 NLRB 1573, 1574, that:an employer faced with conflicting claims of two or more rival unionswhich give rise to a real question concerning representation may not recognizeor enter into a contract with one of these unions until its right to be recognizedhas finally been determined under the special procedures provided in the Act 19Accordingly, the question here is whether, at the time of Boy's and Von's recognizedthe Joint Board as the collective-bargaining representative of their respective snack-bar takeout food employees, there existed a real question concerning the representa-tionof such employees between the Joint Board and Local 770. The credited evi-dence, as epitomized above, clearly establishes that such a question existed and, hence,by recognizing the Joint Board as the exclusive collective-bargaining representativeof the employees involved, Respondent accorded the Joint Board unwarranted pres-tigeand rendered said organization unlawful assistance within the meaning of Sec-tion 8(a) (2) and (1) of the Act.Local 770 first claimed recognition as the bargaining representative of Von'ssnackbar takeout.food employees on November 23, 1962.The fact that Local 770never abandoned its attempts to secure such recognition is evidenced by Local 770's1eMidwest Piping & Supply Co., Inc.,63 NLRB 1060.19 See alsoG.W. Hume Company and California Processors & Growers, Inc.,71 NLRB533,559-562. THE BOY'S MARKET, INC., ETC.119demands during the 1963-64 negotiating meetings with the Council,which, during alltimes material,representedVon's,Boy's, and other supermarkets,for the purposes ofcollective bargaining with Local 770 and other labor organizations,that the agree-ment then under consideration was to cover said employees.Furthermore, according to the credible testimony of Gus De Silva, Madray, andMcKinstry,it appears that commencing late in 1963,Local 770 informed Freed thatitrepresented a majority of Boy's Crenshaw store takeout food employees.Thefact that Local 770 did not then make a formal written request for recognition orfor a card check does not avail Boy's or Von's a valid defense to the unfair laborpractices charges now under consideration.This finding is supported mainly, butnot entirely,on (1) Freed's agreement not to sign a contract with any other union,to put one of the snackbar employees under the then-existing Council-Local 770agreement and to wait the outcome of the negotiations between the Council andLocal 770 before deciding how to treat the other snackbar employees; and (2) therepeated demands at the 1963-64 negotiation meetings between the Council andLocal 770 where Local 770 claimed to represent the snackbar takeout food employeesand the employees engaged in combination operations.In addition,the agreement consummated as the result of the 1963-64 negotiationscovered all the employees of the members of the Council,including all snackbar take-out food employees, excluding those "presently under a Culinary Workers Unionagreement."The fact that the Joint Board's contracts with Boy's and Von's removedsnackbar takeout food employees coverage from the Council-Local 770 1964 agree-ment cannot obscure the fact that until the respective dates of the execution of saidBoy's and Von's contracts and thereafter such snackbar takeout food employees werethe subject of negotiations between the Council and Local 770.It is thus clear that at the time Boy's and Von's executed their respective agree-ments with the Joint Board they were, and each was, faced with an active and con-tinuing claimby Local 770 for their respective culinary employees.Even if Local770 did not,in so many words, make a formal request for recognition in the traditionalsense,its request to negotiate a contract covering the snackbar takeout food employeeswas tantamount to a demand for recognition.Moreover,the Council's participationin collective bargaining on behalf of Boy's, Von's, and other supermarkets con-cerning wages and other terms and conditions of employment for the snackbar take-out food employees,coupled with Freed's aforementioned agreement on behalf ofBoy's, to abide by the outcome of the Local 770-Council 1963-64 negotiations, estab-lishes beyond any doubt that Respondent actually recognized Local 770's claim ofrepresentation.I have carefully considered the various other defenses raised by Respondent andthe Joint Board. It would serve no useful purpose to set forth here,at length, anydiscussion with respect to them for I find each of them to be without merit.Since the Council, at Von's request, conducted the card check of January 1964 andas a result of said check advised Von's to enter into a bargaining contract with theJoint Board, which Von's did on March 2, 1964, the Council clearly acted as Von'sagent at the critical times in this case.Although the Council was not aware of theJoint Board's demand for recognition,of the card check, or of the execution of theJoint Board's Boy's February 1, 1964, contract until after they had taken place, theCouncil, the credited evidence discloses,subsequently ratified said action.Accord-ingly, I find that by said conduct the Council acted as a bargaining representative bothfor Boy's and Von's and as their "agent"within the meaning of Section 2(2) of theAct and hence,for the purposes of this case,the Council is found to be an employerwithin the meaning of the Act solely for remedial purposes.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of Boy's and Von's describedin sectionI, above, havea close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and such of them as have been found to be unfair labor practices, tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Boy's and Von's each has engaged in unfair labor practices, Iwill recommend that each cease and desist therefrom and take the following affirma-%tive action which it is found will effectuate the policies of the Act.Since it has been found that the execution of the Joint Board-Boy's contract datedFebruary 1, 1964, and the Joint Board-Von's contract, dated March 2, 1964, con-stitute unfair labor practices on the part of both Boy's and Von's, I will recommend 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Boy's and Von's each be ordered to withdraw and to withhold recognition fromthe Joint Board as the exclusive collective-bargaining representative of any of theirrespective employees and to cease and desist from giving effect to said contracts,and any other such contracts, understandings, supplements, extensions, or otheragreements as may have been related thereto, provided, however, in so doing neitherBoy's nor Von's shall not be required or permitted to vary those provisions of suchcontracts, understandings, supplements, extensions or other agreements which estab-lish wages, hours of employment, rates of pay, seniority, or other substantial rightsof their respective snackbar takeout food employees,20 until such time as new con-tracts are entered into with an exclusive collective-bargaining representative of theirrespective snackbar takeout food employees 21 duly certified as such representativeby the Board.I will further recommend that Boy's be ordered to reimburse its Crenshaw storesnackbar takeout food employees for any initiation fees, dues, or other moneys paidby them pursuant to the aforesaid Boy's-Joint Board February 1, 1964, agreement.It is further recommended that Council, who, acting directly and indirectly in the in-terest of Von's and Boy's, aided and assisted in interfering with the self-organizationof the employees of Von's and Boy's by, in the case of Von's, conducting theaforementioned card check and then advising Von's to abide by the results thereofand to enter into a bargaining contract with the Joint Board while it was negotiating,as the representative of certain Von's snackbar takeout food employees at a time whenit,as an agent of Von's, was bargaining with Local 770 for the same unit employeesand, in the case of Boy's, ratifying Boy's illegal conduct of conducting a card checkand thereafter recognizing, bargaining, and executing a bargaining contract with theJoint Board as the representative of Boy's Crenshaw store snackbar takeout foodemployees at a time when it, as an agent of Boy's, was bargaining with Local 770 forthe same unit employees, be ordered to cease and desist from such conduct and fromthe conduct which brought about the concerted violations.Upon the basis of the foregoing. findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Boy's and Von's each is engaged in, and during all times material was engagedin, commerce within the meaning of Section 2(6) and (7) of the Act.2.The Council is an employer association, some of whose members are engagedin, and during all times material were engaged in, commerce, within the meaning ofSection 2(6) and (7) of the Act.3.The Council, as agent for Von's and Boy's, is an employer, for the purposes ofthis proceeding, of the employees here involved within the meaning of Section 2(2)of the Act.4.The Joint Board and Local 770 are, and during all times material were, labororganizations within the meaning of Section 2(5) of the Act.5.By contributing assistance and support to the Joint Board, through the mediumof the illegal February 1, 1964, contract with the Joint Board, thereby encouragingmembership in Local 770, Boy's has engaged in and is engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8(a) (2) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Boy's has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.7.By contributing assistance and support to the Joint Board, through the mediumof the illegalMarch 2, 1964, contract with the Joint Board, thereby encouragingmembership in the Joint Board and discouraging membership in Local 770, Von'shas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a)(2) of the Act.8.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, Von's has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) of the Act.9.By illegally assisting Boy's and Von's, as their agent, to encourage Boy's andVon's respective employees to join and assist the Joint Board and to refrain fromjoining or assisting Local 770, the Council has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.20 This recommendation is confined to Boy's Crenshaw store and to Von's stores num-bers 4,10, 15,and 18.21 JbJ& LIZ OF RUTLAND, INC.12110. By assisting Boy's, as its agent, illegally to encourage Boy's employees to joinand assist the Joint Board and to refrain from assisting and joiningLocal 770, theCouncil hasengaged in and is engaging in unfairlaborpractices within the meaningof Section8 (a) (1) of the Act.11.The aforesaid unfair laborpractices are unfair labor practiceswithin themeaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Liz ofRutland,Inc.andUpstate New York & Vermont DistrictCouncil,InternationalLadies' Garment Workers Union, AFL-CIO.Case No. 1-CA-4907.December 17,1965DECISION AND ORDEROn September 15, 1965, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the Charging Party filed excep-tions to the Trial Examiner's Decision, and the Respondent filed a briefin support thereof.The General Counsel filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]'The Trial Examiner found that in preemployment interviews with prospective em-ployees inJuly1964,the Respondent stated that he was going to open a nonunion plantand askedprospective employees if they had any objection to working in a nonunion plant.The Trial Examinerfound that Respondent had thereby conditioned employment uponthe employees'agreement not to seekrepresentation through a union and had violatedSection8(a) (1) of the Act.We do not adopt such finding inasmuch as the conductoccurred more than 6 months prior to the filing of the charge on March 1, 1965, and istherefore barred from consideration as an unfair labor practice by Section 10(b) ofthe Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial ExaminerThomas A. Ricci from May 24 through June 3, 1965, at Rutland, Vermont, on com-156 NLRB No. 12.